Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, there is no antecedent for the “inner face”.
	In claims 21 to 25, there is no antecedent for the “central recess”.
	*   *   *   *   *   *

	The claims are not rejected over the Prior Art. We are not aware of any prior rotatable play toy, which includes a rotating swing body, between two disc side caps; a first side cap includes a first inward extension; a second side cap includes a second inward extension; the extensions engage the swing body; and the disc side caps are movable toward the swing body to fix the swing body in position, as claimed.

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.







/JOHN A RICCI/Primary Examiner, Art Unit 3711